Citation Nr: 1822040	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active duty service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

A. Governing Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the puretone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

B. Analysis

The Veteran asserts that his bilateral hearing loss is caused by acoustic trauma he experienced during service.  

The October 2012 VA examination report reflects that the Veteran has a current diagnosis of hearing loss.  As such, element one under Shedden is met.

The Veteran stated that he was exposed to hazardous noise when he served in a rifle squad in Vietnam.  He also stated that he was a radio operator and a representative on the helicopter supply pad.  See Statement in Support of Claim entered in Caseflow Reader in November 2011.  The Board notes that the Veteran served as an infantryman and was awarded the Republic of Vietnam Campaign Medal and Combat Infantryman Badge.  The second Shedden element is met.

The disposition of this appeal turns upon the question of whether the Veteran's bilateral hearing loss was incurred during service, or resulted from an in-service injury or event such as acoustic trauma.

In October 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that prior to military service, he worked for a year and a half in a shipping office.  He stated that during service, he experienced combat noise from incoming large and small weapons fire, radio noise, and helicopters.  The Veteran stated that he did not wear hearing protection during service.  After service, the Veteran worked in law enforcement and wore hearing protection during weapons qualifications.  At the time of the exam, the Veteran worked in retail.  

The examiner confirmed the Veteran's bilateral hearing loss.  The examiner noted that the Veteran had sensorineural hearing loss in the high frequency range of 500-4000 Hz in both ears.  The examiner stated that military hearing evaluations reveal no significant change in hearing sensitivity bilaterally between entrance and separation.  Therefore, the Veteran's hearing loss is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.

In November 2012, the Veteran's representative submitted a statement.  See Third Party Statement entered in Caseflow Reader in November 2012 at 1.  The representative stated that the Veteran was granted service connection for tinnitus due to military noise exposure; however, he was denied service connection for hearing loss because his separation examination showed normal hearing.  The representative stated that in its Hensley v. Brown, 5 Vet. App. 155, 164 (1993) decision, the United States Court of Appeals for Veterans Claims stated that the proper inquiry is whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service.  The hearing loss need not manifest during service in order for an award of service connection to be granted.  Hensley, 5 Vet. App. at 164.  The representative concluded by stating that the Veteran's normal hearing at separation should not determine the outcome of his claim for service connection.  See id. 

In August 2014, the Veteran was afforded another VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's bilateral hearing loss.  The examiner noted that the Veteran had sensorineural hearing loss in the high frequency range of 500-4000 Hz in both ears.  The examiner opined that the Veteran's hearing loss is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  The examiner stated that right ear entrance and separation hearing screenings revealed a 5 dB decrease at 3000 and 4000 Hz while the left ear tests revealed a 5 dB decreased at 4000 Hz.  There was a significant decrease of 10 dB at three or more frequencies or 15 dB at one frequency.  The examiner noted a report from the Institute of Medicine (2006) which stated that based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  There was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner concluded that there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  Based on available evidence, hearing loss is less likely as not caused by or a result of the Veteran's military service.

In his June 2015 Appellate Brief, the Veteran's representative stated that the August 2014 examination was inadequate.  The representative stated that the examiner cited the Institute of Medicine (IOM) report; however, the same report stated: 

Young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge. (p. 204; www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx).

The representative further stated that upon discharge, the Veteran did not leave service with normal hearing (0 dB); thus, can be assumed to be predisposed with suffer hearing loss at a faster rate than those service members that did.

The Board finds the Veteran's statements regarding his hearing loss to be credible.  While the Board acknowledges the examiners' opinions, the record establishes that service connection is warranted. 

The October 2012 and August 2014 VA examiners appear to have based their negative nexus opinions on the lack of documentation of hearing loss in the Veteran's service treatment records during active duty service.  The August 2014 examiner also relied on the Institute of Medicine and stated that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  However, the Board notes that the same article stated that young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.  

Additionally, in Hensley, 5 Vet. App. at 159, the Court stated that [applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id. at 159-60. 

In this case, at the Veteran's separation exam, the examiner noted hearing loss.  The Veteran stated that he experienced noise exposure when he worked as an infantryman.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His military records corroborate his assertions.  Additionally, his post-service work history indicated little-to-no noise exposure.  

After resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service bilateral hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


